Exhibit 10.65

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) dated as of February 20,
2006 (the “Effective Date”), is entered into between Dale N. Gerding, M.D., an
individual (“Dr. Gerding”), and ViroPharma Incorporated, a Delaware corporation
(“ViroPharma”).

WHEREAS, Dr. Gerding is an individual inventor involved in the design and
discovery of molecules and biologicals which affect diseases including
Clostridium difficile associated diseases and is the owner of an invention
embodied in U.S. Patent and Trademark Office Patent *** and ***.

WHEREAS, the development of the above referenced patent was funded in part by
the United States Department of Veterans Affairs and as a consequence, the
licenses granted under this Agreement are subject to overriding obligations to
the U.S. Government as set forth in 37 CFR Part 501 and applicable government
implementing regulations. Pursuant to 37 CFR Part 501, Dr. Gerding is required
by law to grant to the U.S. Government a non-transferable, paid up,
non-exclusive, irrevocable license to use the invention by or on behalf of the
U.S. Government for all governmental purposes throughout the world. Dr. Gerding
has granted the aforementioned non-exclusive license to the invention to the
U.S. Government.

WHEREAS, ViroPharma is engaged in the research, development, production, and
sale of pharmaceutical products including Clostridium difficile-Associated
Disease products, and desires to obtain an exclusive worldwide license in such
technology to develop and commercialize products for use in the field of
treatment and prevention of Clostridium difficile-Associated Disease.

WHEREAS, the parties desire that ViroPharma shall be responsible for the
development of, obtaining regulatory approval for, manufacturing, marketing and
selling the Products world-wide, ***, as more specifically set forth in
Section 7.

WHEREAS, the parties desire that all development activities, including without
limitation pre-clinical testing (toxicology and PK studies), human clinical
trials and related work, for Products (as hereinafter defined) shall be
performed as directed by ViroPharma ***, as more specifically set forth in
Section 7.

WHEREAS, the parties desire that ViroPharma shall be responsible for any studies
(or portions of studies) necessary or desirable, in its sole reasonable
judgment, for maintaining any regulatory approval in any country, as well as any
pre-marketing studies prior to regulatory approval and post-marketing studies
conducted following a regulatory approval, as more specifically set forth in
Section 7.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:

1. DEFINITIONS

1.1 “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least forty percent (40%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.

1.2 “CDAD” means Clostridium difficile-Associated Disease.

1.3 “Combination Product” means a pharmaceutical product with a unique NDC
number (i) that contains (A) a Product or any analog, simple derivative,
improvement or variation thereof, and (B) one or more other active ingredients
in physical admixture, and/or (ii) in which a finished form of NTCD or any
analog, simple derivative, improvement or variation thereof is contained
separately but contained in a single package as a unit with one or more other
pharmaceutical finished products.

1.4 “Confidential Information” means, with respect to a party, all information
of any kind whatsoever, and all tangible and intangible embodiments thereof of
any kind whatsoever, which is disclosed by such party to the other party and is
marked, identified as or otherwise acknowledged to be confidential at the time
of disclosure to the other party Notwithstanding the foregoing, Confidential
Information of a party shall not include information which the other party can
establish by written documentation (a) to have been publicly known prior to
disclosure of such information by the disclosing party to the other party,
(b) to have become publicly known, without fault on the part of the other party,
subsequent to disclosure of such information by the disclosing party to the
other party, (c) to have been received by the other party at any time from a
source, other than the disclosing party, rightfully having possession of and the
right to disclose such information, (d) to have been otherwise known by the
other party prior to disclosure of such information by the disclosing party to
the other party, or (e) to have been independently developed by employees or
agents of the other party without access to or use of such information disclosed
by the disclosing party to the other party.

1.5 “Contract Year” means the twelve (12) month period following the First
Commercial Sale, and each twelve (12) month period thereafter.

1.6 “FDA” means the United States Food and Drug Administration or the successor
agency thereto.

1.7 “Field” means the use of NTCD for the detection, prevention and/or treatment
of CDAD.

1.8 “First Commercial Sale” means, with respect to a Product, the first sale by
ViroPharma, its Affiliates or a sublicensee of such Product in a country.

 

- 2 -



--------------------------------------------------------------------------------

1.9 “Licensed IP Rights” means, collectively, the Licensed Patent Rights and the
Licensed Know-How Rights.

1.10 “Licensed Know-How Rights” means all trade secret and other know-how rights
in all information and data owned or controlled by Dr. Gerding that is not
generally known (including, but not limited to, information and data regarding
formulae, procedures, protocols, techniques and results of experimentation and
testing), that is necessary or useful for ViroPharma to make, use, develop, sell
or seek regulatory approval to market a composition, or to practice any method
or process, at any time claimed or disclosed in any issued patent or pending
patent application within the Licensed Patent Rights and in existence on the
Effective Date, including but not limited to, the Typing System and methods for
growing and maintaining the Materials.

1.11 “Licensed Patent Rights” means (a) all patents and patent applications
owned or controlled by Dr. Gerding, heretofore filed or having legal force in
any country, which claim any discovery or inventions relating to NTCD, or the
process of manufacture or use thereof (including without limitation those
certain patent applications listed on Schedule A hereto); (b) all patents that
have issued or in the future issue from such patents and patent applications,
including utility, model and design patents and certificates of invention; and
(c) all divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patent applications and patents.

1.12 “Materials” is defined in Section 3.1.

1.13 “NDA” means a New Drug Application, Biologics License Application, Product
License Application, or similar application which is required to be filed with
the FDA to obtain a marketing approval of a Product in the United States.

1.14 “Net Sales” means, with respect to a Product, the invoiced gross sales
price of such Product billed to independent customers who are not Affiliates or
sublicensees, less (a) credits, allowances, discounts and rebates to, and
chargebacks from the account of, such independent customers for spoiled,
damaged, out-dated, rejected or returned Product, withdrawals and recalls and
for retroactive price reductions and any other reasonable and customary
allowances, credits or payments to third parties that effectively reduce the net
selling price such as fee-for-services arrangements; (b) actual freight,
transportation, handling and insurance costs incurred in transporting such
Product to the extent separately stated on such invoices to such customers,
(c) fees and charges of wholesalers and distributors relating to the Products;
(d) cash, quantity and trade discounts and other similar price reductions;
(e) sales, use, excise, value-added and other direct taxes incurred; (f) customs
duties, surcharges and other governmental charges incurred by ViroPharma in
connection with the exportation or importation of such Product; (g) rebates paid
to Third Party payors, including, but not limited to, federal and state payors
or pharmacy benefit managers, and any other reductions in price actually repaid
and mandated by any governmental entity or required for participation in
reimbursement programs, whether related to Product sales during the specific
royalty period or not; and (h) a reasonable allowance for bad debt.

 

- 3 -



--------------------------------------------------------------------------------

1.15 “Non-Toxigenic” means strains of the Clostridium difficile bacterium that
do not produce any Clostridium difficile toxin.

1.16 “NTCD” means that certain bacterium referred to as Non-Toxigenic
Clostridium difficile.

1.17 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

1.18 “Product” means any product in the Field (a) the use, manufacture, offer
for sale, sale or importation of which without the license granted herein would
infringe one or more Valid Claims or (b) which is developed, made, used, sold,
registered, or practiced using Licensed Know-how Rights or Materials, in whole
or in part.

1.19 “Reasonable Commercial Efforts” shall mean efforts and resources normally
used by a similarly situated pharmaceutical development and marketing company
for a product or compound owned by it or to which it has rights, which is of
similar market potential at a similar stage in its development or product life,
taking into account business judgment, issues of safety and efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of the
compound or product, the regulatory structure involved, the profitability of the
applicable products, and other relevant factors and not less than the efforts
applied by a party to its other projects of similar commercial potential.

1.20 “Royalty Term” means, with respect to each Product in each country, the
longer of (a) *** or (b) *** years from the date of the First Commercial Sale of
a Product in such country.

1.21 “Third Party” means any Person other than Dr. Gerding, ViroPharma and their
respective Affiliates.

1.22 “Typing System” means that certain method of *** employing the *** that is
used to identify and distinguish strains of Clostridium difficile including NTCD
as described in ***.

1.23 “Valid Claim” means either (a) a claim of an issued and unexpired patent
within the Licensed Patent Rights, which has not been permanently revoked or
held unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application within the Licensed Patent Rights, which claim was
filed in good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application.

1.27 Other Rules of Interpretation. Unless the context clearly indicates
otherwise, the following rules shall govern the interpretation of this
Agreement:

(a) The definitions of all terms defined herein shall apply equally to the
singular, plural, and possessive forms of such terms;

 

- 4 -



--------------------------------------------------------------------------------

(b) All references herein to “days” shall mean calendar days;

(c) All references to “quarters” shall mean calendar quarters;

(d) All references to “U.S.”, “U.S.A.” or “United States: shall mean the United
States of America;

(e) All references to “dollars” or “$” shall mean U.S. dollars; and

(f) All references to “Sections” shall mean the corresponding Sections of this
Agreement unless otherwise indicated.

2. LICENSE GRANT

2.1 Licensed IP Rights. Subject to the terms, conditions and limitations of this
Agreement, Dr. Gerding hereby grants to ViroPharma an exclusive, royalty-bearing
worldwide license (including the right to grant sublicenses as set forth below)
under the Licensed IP Rights to conduct research and to develop, make, use,
offer for sale, sell and import Products for use in the Field. Dr. Gerding
retains the right to practice the Licensed IP Rights for his non-commercial
research purposes related to the grant entitled ***, and any future VA or
National Institutes of Health research grants approved in accordance with the
terms of the Consulting Agreement between the parties of even date herewith.
Dr. Gerding retains all rights to the Licensed IP Rights outside of the Field.

2.2 Rights of the U.S. Government. The licenses granted hereunder shall be
subject to the overriding obligations to the U.S. Government set forth in 37 CFR
Part 501 and applicable governmental implementing regulations, and to the
license granted to the U.S. Government which are referred to in the Whereas
clauses.

2.3 Sublicenses. Dr. Gerding grants to ViroPharma the right to grant sublicenses
to third parties under the licenses granted in Section 2.1 (subject to the
rights of the U.S. Government) provided that (a) ViroPharma agrees that every
sublicense granted by ViroPharma shall provide that the obligations to
Dr. Gerding shall be binding upon the sublicensee as if it were a party to this
Agreement; (b) this Agreement shall be referenced in each sublicense; (c) the
execution of a sublicense shall not in any way diminish, reduce or eliminate any
of ViroPharma’s obligations under this Agreement, and ViroPharma shall remain
primarily liable for such obligations, and (d) ViroPharma shall provide a copy
of the sublicense agreement to Dr. Gerding within thirty (30) days of the
execution of such sublicense.

2.4 Access to the Licensed IP Rights. Dr. Gerding shall provide ViroPharma with
access to all documents and records regarding the Licensed IP Rights.

3. MATERIALS TRANSFER

3.1 Materials. Dr. Gerding shall provide to ViroPharma, or, at ViroPharma’s
direction, to ViroPharma’s designee, a set of all biological and other materials
(as further described on Schedule B attached hereto) owned by or licensed to
Dr. Gerding and that constitute or relate to NTCD (the “Materials”) pursuant to
the provisions of Exhibit 1, which is attached hereto and made a part hereof.
ViroPharma acknowledges and agrees that Dr. Gerding will retain a complete set
of such Materials, which he may use pursuant to the retained rights set forth in
Section 2.1.

 

- 5 -



--------------------------------------------------------------------------------

4. COMPENSATION FOR LICENSES

As consideration for the licenses granted to ViroPharma under this Agreement,
ViroPharma shall pay Dr. Gerding the following fees, milestone payments and
royalties:

4.1 License Issuance Fee. ViroPharma shall pay to Dr. Gerding a *** and ***
license issuance fee of ***, payable within *** days after the Effective Date.

4.2 Milestone Payments. ViroPharma shall pay Dr. Gerding the following ***
milestone payments within thirty (30) days after the occurrence of each event
set forth below:

(a)*** upon submission by ViroPharma, its Affiliate or a sublicensee to the FDA
of the ***;

(b)*** upon receipt by ViroPharma, its Affiliate or a sublicensee from the FDA
of the ***;

(c)*** upon receipt by ViroPharma, its Affiliate or a sublicensee from the FDA
of the ***; and

(d)*** upon receipt by ViroPharma, its Affiliate or a sublicensee of the ***.

Notwithstanding anything to the contrary herein, only one milestone payment
shall be payable by ViroPharma in connection with each event set forth in this
Section 4.2.

4.3 Royalties.

4.3.1 Royalty Rate. In consideration for the license granted to ViroPharma
herein, during the Royalty Term ViroPharma shall pay royalties to Dr. Gerding on
aggregate Net Sales of Products by ViroPharma, its Affiliates and sublicensees
in each Contract Year, as follows (subject to the provisions of Section 4.3.3):

(a)*** of Net Sales of the ***;

(b)*** of Net Sales in excess of ***; and

(c)*** of Net Sales ***.

4.3.2 Combination Product. If a Product is sold as a Combination Product, Net
Sales, for purposes of royalty payments on the Combination Product, shall be
deemed to be attributable *** to the Product and *** to the other components.

4.3.3 Third Party Royalties. In the event that ViroPharma, its Affiliates or any
sublicensee, in the exercise of their reasonable commercial judgment, is
required to pay royalties to any Third Party or Third Parties in the aggregate
amount specified

 

- 6 -



--------------------------------------------------------------------------------

below in order to secure technology rights reasonably necessary to practice the
Licensed IP Rights without infringing the rights of such Third Party, then the
amount of the royalties owing to Dr. Gerding under Section 4.2 above with
respect to sales of such Product in such country shall be reduced as follows:

 

Amount of royalty to third party

  

Reduction to Section 4.3 royalty for such Product sales:

***    *** ***    ***

4.4 License Continuation Fee. In the event that ViroPharma has not filed an NDA
for a Product with the FDA by the *** anniversary of the Effective Date, then on
such *** anniversary date ***, ViroPharma shall pay to Dr. Gerding, a license
continuation fee of *** per *** until ViroPharma files an NDA with the FDA for a
Product (in the aggregate, the “License Continuation Fee”). Such license
continuation fee shall be payable *** within *** of such *** date until
ViroPharma files an NDA with the FDA for a Product. In the event a License
Continuation Fee is paid, then *** of all future royalty payments otherwise due
and owing to Dr. Gerding under Section 4.2 of this Agreement shall no longer be
due and owing to Dr. Gerding but instead shall ***, but only until the ***.

5. ROYALTY REPORTS AND ACCOUNTING

5.1 Royalty Reports. During the term of this Agreement following the First
Commercial Sale of a Product, ViroPharma shall furnish to Dr. Gerding a ***
written report showing the calculation of royalties owing for the reporting
period (including gross sales of all Products, on a Product-by-Product and
country-by country basis, Net Sales, earned royalties, method of conversion and
payments due and amounts ***). With respect to sales of Products invoiced in
United States dollars, all amounts shall be expressed in United States dollars.
With respect to sales of Products invoiced in a currency other than United
States dollars, all amounts shall be expressed in the domestic currency of the
party making the sale together with the United States dollar equivalent. The
exchange rate will be the dollar exchange rate determined in accordance with
GAAP, consistently applied, and normal accounting practices used by ViroPharma
to record revenues from such country for the period in question. Reports shall
be due on the *** day following the close of each ***. ViroPharma shall keep
complete and accurate records in sufficient detail to enable the royalties
payable hereunder to be determined.

5.2 Audits.

5.2.1 Upon the written request of Dr. Gerding and not more than *** in each
calendar year, ViroPharma shall permit an independent certified public
accounting firm selected by Dr. Gerding and reasonably acceptable to ViroPharma
to have access during normal business hours to such of the records of ViroPharma
as may be reasonably necessary to verify the accuracy of the royalty reports for
any year ending not more than *** prior to the date of such request. The
accounting firm shall disclose to Dr. Gerding only such information as is
necessary to establish whether or not the reports are correct and the amount of
any discrepancies.

 

- 7 -



--------------------------------------------------------------------------------

5.2.2 If such accounting firm concludes that additional royalties were owed
during such period, ViroPharma shall pay the additional royalties within ***
days of the date Dr. Gerding delivers to ViroPharma such accounting firm’s
written report so concluding. The fees charged by such accounting firm shall be
paid by Dr. Gerding; provided, however, if the audit discloses that the
royalties payable by ViroPharma for the audited period are more than *** of the
royalties actually paid for such period, then ViroPharma shall pay the
reasonable fees and expenses charged by such accounting firm. Any overpayments
of royalties determined during an audit shall be fully creditable against
amounts payable by ViroPharma to Dr. Gerding in subsequent payment periods.

5.3 Confidential Financial Information. Dr. Gerding shall treat all financial
information subject to review under this Section 5 as confidential, and shall
cause its accounting firm to retain all such financial information in confidence
under Section 8 below, except to the extent necessary to enforce Dr. Gerding’s
rights hereunder.

6. PAYMENTS

6.1 Payment Terms. Royalties shall be due and payable *** days following the end
of each ***. Payment of royalties in whole or in part may be made in advance of
such due date. ViroPharma shall be responsible for all payments that are due to
Dr. Gerding but have not been paid by ViroPharma’s Affiliates or sublicensees.
All payments shall be payable within the time frames specified in this
Section 6.1.

6.2 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all of any payments due by ViroPharma hereunder with
respect to any country where the Product is sold, ViroPharma shall pay royalties
and any other payments due to Dr. Gerding from ViroPharma’s other sources of
dollars.

6.3 Overdue Payments. Royalties or any other payments provided for in this
Agreement shall, when overdue, bear interest at a monthly rate of *** over the
reference rate or successive reference rates in effect at LaSalle Bank in
Chicago, Illinois during each month of delinquency

6.4 Exchange Rate; U.S. Dollars. All amounts due Dr. Gerding shall be payable in
dollars in Chicago, Illinois. When Products are sold for monies other than
dollars, the earned royalties will first be determined in the foreign currency
of the country in which such Products were sold and then converted into
equivalent dollars according to the formula set forth in Section 5.1.

6.5 Taxes; Bank Transfer Charges. Royalties earned with respect to sales
occurring in any country outside the United States shall not be reduced by any
taxes, fees or other charges imposed by the government of such country on the
remittance of royalty income. ViroPharma shall also be responsible for all bank
transfer charges.

 

- 8 -



--------------------------------------------------------------------------------

7. DILIGENCE OBLIGATIONS

7.1 Product Approval and Product Supply in the United States. ViroPharma, ***,
shall use Reasonable Commercial Efforts to develop, test, and obtain regulatory
approvals for Products in the United States.

7.2 Marketing and Sales in the United States. ViroPharma shall use Reasonable
Commercial Efforts to manufacture, market and sell the Products in the United
States, and will prepare and be solely responsible for all advertising and
promotional materials and marketing activities for Products. ViroPharma shall
also be responsible for developing and registering trademarks and copyrighting
information for Products and shall own all such trademarks and copyrights.

7.3 European Market. ViroPharma (itself or by or through its Affiliates or
sublicensees), ***, shall use Reasonable Commercial Efforts, to seek a Third
Party to develop and commercialize the Products, or develop the Products itself
in the *** (the “European Countries”).

7.4 Records. ViroPharma shall maintain records, in sufficient detail and in good
scientific manner, which shall reflect all work done and results achieved in the
performance of its research and development regarding the Licensed IP Rights and
the Products (including all data in the form required under all applicable laws
and regulations).

7.5 Reports. Within *** days following the end of each *** during the term of
this Agreement, ViroPharma shall prepare and deliver to Dr. Gerding a written
summary report which shall describe the research and development of Products
during such ***.

8. REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:

8.1.1 Binding Obligation. This Agreement has been duly executed and delivered on
behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization and other laws relating to or affecting creditors’ rights general
and by general equitable principles.

8.1.2 No Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.

8.1.3 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws, regulations or policies, and (b) do
not conflict with, or constitute a default under, any contractual obligation of
him or it.

 

- 9 -



--------------------------------------------------------------------------------

8.2 ViroPharma’s Representations and Warranties. ViroPharma hereby represents
and warrants to Dr. Gerding as follows:

8.2.1 Corporate Existence. ViroPharma is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.

8.2.2 Authorization and Enforcement of Obligations. ViroPharma (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.

8.2.3 Compliance with Law. ViroPharma shall comply in all material respects with
all applicable laws and regulations in connection with its activities under this
Agreement.

8.3 Dr. Gerding’s Representations and Warranties. At the Effective Date,
Dr. Gerding represents and warrants to ViroPharma as follows:

8.3.1 Ownership.

(a) Dr. Gerding owns sufficient right, title and interest in the Licensed IP
Rights to enter into this Agreement and to grant the licenses set forth herein,
subject to the retained rights of the U.S. Government as described herein.

(b) To Dr. Gerding’s knowledge, Dr. Gerding has disclosed to ViroPharma all
agreements with any funding agency or foundation that has provided support of
any kind in the development of the Licensed IP Rights.

(c) The execution, delivery and performance of this Agreement by Dr. Gerding
does not conflict with any agreement, instrument or understanding, oral or
written, to which he is a party or by which he may be bound.

8.3.2 Employment and Consulting Relationships. Except for his positions as set
forth in Schedule C, (i) Dr. Gerding held no other employment positions with any
entity during the time that he first conceived of and developed the inventions
that are embodied in the Licensed Patent Rights which is the period of time
beginning in 1990 through the date of this Agreement, and (ii) did not provide
consulting services to any Third Party, excluding the VA, regarding NTCD during
the time period set forth in Section 8.3.2(i).

8.3.3 Infringement.

(a) Dr. Gerding is not aware of any infringement or misappropriation by a Third
Party of the Licensed IP Rights.

(b) Dr. Gerding has no actual knowledge, without independent investigation, of
any Third Party patent, patent application or other intellectual property rights

 

- 10 -



--------------------------------------------------------------------------------

that would be infringed by practicing any process or method or by making, using
or selling any composition which is claimed or disclosed in the Licensed Patent
Rights or which constitutes Licensed Know-How Rights.

(c) There are no pending or (to Dr. Gerding’s knowledge) threatened claims by
any Third Party and Dr. Gerding has never received any notice from a Third Party
alleging that the use of NTCD infringes or misappropriates any patent, trade
secret or any other intellectual property right of any Third Party.

8.4 “AS IS”; DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, VIROPHARMA AGREES THAT THE LICENSED PATENT RIGHTS ARE
PROVIDED “AS IS”, AND THAT DR. GERDING MAKES NO REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO THE PERFORMANCE OF PRODUCTS INCLUDING THEIR SAFETY,
EFFECTIVENESS, OR COMMERCIAL VIABILITY. FURTHER, THE LIMITED WARRANTIES
CONTAINED IN THIS SECTION ARE THE SOLE WARRANTIES GIVEN BY THE PARTIES AND ARE
MADE EXPRESSLY IN LIEU OF AND EXCLUDE ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, INFRINGEMENT OR OTHERWISE, AND ALL
OTHER EXPRESS OR IMPLIED REPRESENTATIONS AND WARRANTIES PROVIDED BY COMMON LAW,
STATUTE OR OTHERWISE ARE HEREBY DISCLAIMED BY BOTH PARTIES.

9. CONFIDENTIALITY

9.1 Confidential Information. During the term of this Agreement, and for a
period of *** years following the expiration or earlier termination hereof, each
party shall maintain in confidence all Confidential Information of the other
party, and shall not use, disclose or grant the use of the Confidential
Information of the other party to any third party except on a need-to-know basis
to those directors, officers, employees, consultants, clinical investigators,
contractors, (sub)licensees, distributors or permitted assignees, to the extent
such disclosure is reasonably necessary in connection with such party’s
activities as expressly authorized by this Agreement. The foregoing obligations
of confidentiality hereunder shall apply to each of ViroPharma and Dr. Gerding
as it relates to ***. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each party hereto shall obtain agreement of any
such person or entity to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information. Notwithstanding
anything to the contrary, to the extent that any Confidential Information is
identified by ViroPharma as a *** hereunder, then Dr. Gerding’s obligation to
maintain the confidentiality thereof shall extend indefinitely.

9.2 Terms of this Agreement. Except as otherwise provided in this Agreement,
neither party shall disclose any terms of this Agreement to any third party
without the prior consent of the other party provided that nothing herein shall
restrict a party from disclosing the terms of this Agreement to its professional
advisors (including without limitation its accountants, attorneys and tax
advisors) provided that such advisors are subject to confidentiality obligations
at least as strict as those provided in this Section 9.2.

 

- 11 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the parties shall agree upon the substance of
information that can be used to describe the terms of this transaction, and each
party may disclose such information, as modified by mutual agreement from time
to time, without the other party’s consent.

9.3 Permitted Disclosures. The confidentiality obligations contained in this
Section 9 shall not apply to the extent that the receiving party is required
(a) to disclose information by law, order or regulation of a governmental agency
or a court of competent jurisdiction, or (b) to disclose information to any
governmental agency for purposes of obtaining approval to test or market a
Product, provided in either case that the receiving party shall provide written
notice thereof to the other party and sufficient opportunity to object to any
such disclosure or to request confidential treatment thereof.

10. PATENTS AND INTELLECTUAL PROPERTY

10.1 Prosecution and Maintenance.

10.1.1 During the term of the Agreement, ViroPharma shall, ***, diligently and
in the reasonable exercise of its commercial judgment, prepare, file, prosecute,
maintain and defend the Licensed Patent Rights. ViroPharma shall give
Dr. Gerding an opportunity to review and comment on the text of each patent
application within the Licensed Patent Rights before filing, and shall provide
Dr. Gerding with a copy of such patent application as filed, together with
notice of its filing date and serial number. Dr. Gerding shall cooperate with
ViroPharma, execute all lawful papers and instruments and make all rightful
oaths and declarations as may be necessary in the preparation, prosecution and
maintenance of the Licensed Patent Rights.

10.1.2 If ViroPharma does not intend to file for patent protection or does not
wish to continue preparation, prosecution, or maintenance of a Licensed Patent
Right, then it shall give Dr. Gerding at least *** days advance written notice
of its intention to abandon prosecution and/or maintenance of any Licensed
Patent Rights. In such case, Dr. Gerding may elect in his sole discretion to
continue preparation, filing and prosecution or maintenance of the to be
discontinued Licensed Patent Rights ***. Gerding shall then own any such
Licensed Patent Rights and ViroPharma shall execute such documents and perform
such acts as may be reasonably necessary for Gerding to file or to continue
prosecution or maintenance, including assigning ownership of such Licensed
Patent Rights to Gerding. ***. The licenses granted under this Agreement with
respect to such discontinued Licensed Patent Rights shall terminate.

10.1.3 ViroPharma will consult Dr. Gerding and will keep Dr. Gerding
continuously informed of all matters relating to the preparation, filing,
prosecution and maintenance of the Licensed Patent Rights covered by this
Agreement including, but not limited to, disclosing to Dr. Gerding the complete
text of all such Licensed Patent Rights. Except as provided in Section 10.1.2
for discontinued Licensed Patent Rights, ViroPharma will be responsible *** of
all patent preparation, filing, prosecution and maintenance (including ***) for
all Licensed Patent Rights worldwide.

10.1.4 ViroPharma shall be have sole control, in its sole discretion, with
respect to the preparation, filing, prosecution and maintenance of patents and
patent applications relating to any innovation that constitutes an improvement,
modification or enhancement to NTCD and which is made or conceived by or on
behalf of ViroPharma after the Effective Date.

 

- 12 -



--------------------------------------------------------------------------------

10.2 Enforcement.

10.2.1 Each party shall notify the other party of any infringement known to such
party of any Licensed Patent Rights and shall provide the other party with the
available evidence, if any, of such infringement.

10.2.2 ViroPharma, ***, have the right to determine the appropriate course of
action to enforce the Licensed Patent Rights from infringement. ViroPharma shall
take appropriate action to enforce the Licensed Patent Rights, to control any
litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation or other enforcement action with respect to
the Licensed Patent Rights or the Improvement Patent Rights and shall consider,
in good faith, the interests of Dr. Gerding in so doing. Dr. Gerding shall have
the right, ***, to be represented in such action by his own counsel. If
ViroPharma does not, within *** days of receipt of notice from Dr. Gerding under
Section 10.2.1, abate the infringement or file suit to enforce the Licensed
Patent Rights against at least one infringing party, Dr. Gerding shall have the
right to take whatever action he deems appropriate to enforce the Licensed
Patent Rights; provided, however, that, within *** days after receipt of notice
of Dr. Gerding’s intent to file such suit, ViroPharma shall have the right to
jointly prosecute such suit and to fund up to *** of such suit. Dr. Gerding and
ViroPharma shall reasonably cooperate with each other in the planning and
execution of any action to enforce the Licensed Patent Rights. The party
controlling any such enforcement action shall not settle the action or otherwise
consent to an adverse judgment in such action that diminishes the rights or
interests of the non-controlling party without the prior written consent of the
other party.

10.2.3 The costs and expenses of all suits brought by a party under this
Section 10.2 ***, if it participates in such suit, ***, out of any damages or
other monetary awards recovered therein in favor of Dr. Gerding or ViroPharma.
Each party shall recover their respective ***, associated with any litigation or
settlement thereof from any recovery made by any party. Any excess amount shall
***.

10.3 Intellectual Property Ownership. As between Dr. Gerding and ViroPharma, all
innovations relating to NTCD (including any related data developed in connection
therewith) solely owned by ViroPharma (the “ViroPharma IP”) shall be owned by
ViroPharma. Dr. Gerding acknowledges that he has no ownership interest in any
trade secrets, data, intellectual property and other know-how rights developed
by *** pursuant to the agreement between ViroPharma and ***.

11. TERMINATION

11.1 Expiration. Unless earlier terminated in accordance with the provisions of
Section 11.2, 11.3, 11.4, 11.5 or 11.6, this Agreement shall remain in effect on
a Product-by-Product basis and country-by-country basis for the applicable
Royalty Term.

11.2 Termination by ViroPharma. ViroPharma may terminate this Agreement, in its
sole discretion, upon *** days prior written notice to Dr. Gerding. Upon

 

- 13 -



--------------------------------------------------------------------------------

termination of this Agreement pursuant to this Section 11.2, ViroPharma shall,
for a period of *** following such termination, use Reasonable Commercial
Efforts to work with Dr. Gerding to convey ViroPharma’s rights to any ViroPharma
IP to a Third Party on commercially reasonable terms and conditions acceptable
to ViroPharma and Dr. Gerding, acting in good faith and in the exercise of
reasonable commercial judgment.

11.3 Termination for Cause. A party may terminate this Agreement upon or after
the material breach of this Agreement by the other party if the other party has
not cured such material breach within *** days after written notice thereof by
the non-breaching party (*** days for a payment default); provided, however, if
any material breach is not capable of being cured within such *** day period and
the other party is diligently undertaking to cure such material breach as soon
as commercially feasible thereafter under the circumstances, the breaching party
shall have an additional *** of days to cure such breach. The parties agree that
failure to make a payment when due shall be capable of remedy within such ***
period under all circumstances.

11.4 Termination Due to an Event of Force Majeure. If an event of Force Majeure
as set forth in Section 13.8 should continue for a period of ***, the party not
suspending performance due to an event of Force Majeure shall be entitled to
terminate this Agreement upon written notice to the other party.

11.5 Termination Due to Bankruptcy, Insolvency or Receivership of ViroPharma.
Dr. Gerding may terminate this Agreement *** to ViroPharma (a) upon the
institution by or against ViroPharma of insolvency, receivership or bankruptcy
proceedings or any other proceedings for the settlement of ViroPharma’s debts,
provided, however with respect to involuntary proceedings, that such proceedings
are not dismissed within *** days; (b) upon ViroPharma’s making an assignment
for the benefit of creditors; or (c) upon the ViroPharma’s dissolution or
ceasing to do business.

11.6 Termination For Failure to Pay License Continuation Fee. Dr. Gerding may
terminate this Agreement *** to ViroPharma if ViroPharma has failed to pay a
License Continuation Fee as required pursuant to the provisions of Section 4.4
of this Agreement.

11.7 Paid Up License. Upon expiration of this Agreement pursuant to Section 11.1
on a Product-by-Product basis and country-by-country basis, ViroPharma shall
have an irrevocable, paid-up, exclusive, perpetual license under the Licensed
Know-How Rights for use in the Field.

11.8 Consequences of Expiration or Termination. If this Agreement is terminated
or expires for any reason, the parties shall have the following rights and
obligations:

(a) Except where expressly provided for otherwise in this Agreement, termination
of this Agreement shall not relieve the parties hereto of any liability,
including any obligation to make payments hereunder, which accrued hereunder
prior to the effective date of such termination, nor preclude any party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement nor prejudice any party’s right to
obtain performance of any obligation.

 

- 14 -



--------------------------------------------------------------------------------

(b) If this Agreement is terminated by Dr. Gerding pursuant to Section 11.3,
11.4, 11.5 or 11.6 or by ViroPharma pursuant to Section 11.2 or 11.4, the
licenses granted under this Agreement shall terminate.

(c) Unless this Agreement has expired or has been terminated by ViroPharma for
cause as provided under the provisions of Section 11.3 or an expiration of the
Agreement pursuant to Section 11.1 in which case this Section shall not apply,
ViroPharma, its Affiliates and any sublicensees shall within *** days of the
date of the termination of this Agreement, return any documentation and all
copies of documentation (in any media) in its possession, custody or control
that contain Dr. Gerding’s Confidential Information, but none of ViroPharma’s
Confidential Information, and shall certify in writing that it has done so after
a reasonable examination of all its files where such documentation has been
maintained.

11.9 Survival. Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination, and
the provisions of Sections 5.2, 5.3, 8, 9, 11.7, 11.8, 11.9, 12 and 13.4 shall
survive the expiration or termination of this Agreement.

12. INDEMNIFICATION AND INSURANCE

12.1 Indemnification.

12.1.1 By ViroPharma. ViroPharma shall at all times during the term of this
Agreement and thereafter, defend, indemnify and hold Dr. Gerding, his
successors, heirs and assigns (“Indemnitees”), harmless from and against any and
all losses, costs, claims, damages, liabilities and expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation)
(collectively, “Liabilities”), including Liabilities resulting from a claim,
suit, or proceeding (“Claim”) made or brought by a Third Party against an
Indemnitee arising out of (a) the death or injury to any person or persons or
out of any damage to property; (b) resulting from the development, manufacture,
use, sale, lease, consumption, advertisement, storage or handling of Products by
ViroPharma, its Affiliates or sublicensees, or their representatives, agents or
subcontractors under this Agreement, or (c) any actual or alleged violation of
law resulting therefrom; provided however, that no indemnification shall be
payable by ViroPharma to the extent that the Liabilities result from
Dr. Gerding’s breach of any representation, warranty or covenant set forth in
Sections 8.1 and 8.3.

12.2 Insurance. ViroPharma shall maintain insurance (including product liability
insurance) with respect to the research, development and commercialization of
Products by ViroPharma in such amounts as ViroPharma customarily maintains with
respect to the research, development and commercialization of its similar
products. ViroPharma shall maintain such insurance for so long as it continues
to research, develop or commercialize any Products, and thereafter for so long
as ViroPharma customarily maintains insurance covering the research, development
or commercialization of its similar products.

 

- 15 -



--------------------------------------------------------------------------------

13. MISCELLANEOUS

13.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the parties to the other shall be in writing
and addressed to such other party at its address indicated below, or to such
other address as the addressee shall have last furnished in writing to the
addressor, and shall be effective upon receipt by the addressee.

 

If to Dr. Gerding:    Dale N. Gerding, M.D.    680 N. Lake Shore Drive, # 1121
   Chicago, Illinois 60611    Fax: (312) 649-6726 If to ViroPharma:   
ViroPharma Incorporated    397 Eagleview Boulevard    Exton, Pennsylvania 19341
   Attention: Vice President, Business Development    Fax: (610) 458-7380

13.2 Assignment. Except as otherwise expressly provided under this Agreement
neither this Agreement nor any right or obligation hereunder may be assigned or
otherwise transferred (whether voluntarily, by operation of law or otherwise),
without the prior express written consent of the other party; provided, however,
that ViroPharma may, without such consent, assign this Agreement and its rights
and obligations hereunder in connection with the transfer or sale of all or
substantially all of its business whether through merger, consolidation, change
in control or similar transaction and provided that Dr. Gerding may assign his
rights to receive payment due hereunder to a Third Party without the consent of
ViroPharma. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment or transfer in violation of this
Section 13.2 shall be void.

13.3 Binding Effect. Subject to the limitations on assignment set forth in
Section 13.2, this Agreement shall be binding upon and inure to the benefit of
(a) any personal representatives, successors in interest and assigns of
Dr. Gerding, and (b) any successors in interest and assigns of ViroPharma.

13.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.

13.5 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof. All express or implied
representations, agreements and understandings, either oral or written,
heretofore made are expressly superseded by this Agreement, provided that each
party hereby acknowledges and agrees that the ***. Notwithstanding the
foregoing, that certain Consulting Agreement of even date herewith, that certain
Consulting Agreement between the parties dated December 9, 2004, and that
certain non-disclosure agreement dated January 13, 2006, shall not be superseded
hereby and shall continue in full force and effect in accordance with their
terms.

 

- 16 -



--------------------------------------------------------------------------------

13.6 Independent Contractors. Each party hereby acknowledges that the parties
shall be independent contractors and that the relationship between the parties
shall not constitute a partnership, joint venture or agency. Neither party shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other party, without
the prior consent of the other party to do so. Without limiting the generality
of the foregoing, Dr. Gerding shall not be entitled to any of the benefits which
ViroPharma may make available to its employees, including, but not limited to,
group health or life insurance, profit-sharing or retirement benefits.
Dr. Gerding is solely responsible for all tax returns and payments required to
be filed with, or made to, any U.S. federal, state or local tax authority with
respect to his receipt of fees under this Agreement. No part of Dr. Gerding’s
compensation will be subject to withholding by ViroPharma for the payment of any
social security, federal, state or any other employee payroll taxes. ViroPharma
will regularly report amounts paid to Dr. Gerding by filing Form 1099-MISC with
the Internal Revenue Service as required by law.

13.7 Waiver. The waiver by a party of any right hereunder, or of any failure to
perform or breach by the other party hereunder, shall not be deemed a waiver of
any other right hereunder or of any other breach or failure by the other party
hereunder whether of a similar nature or otherwise.

13.8 Force Majeure. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party including but not
limited to fire, floods, embargoes, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party.

13.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

/s/ Dale N. Gerding

  Dale N. Gerding, M.D. ViroPharma Incorporated By  

/s/ Richard de Rosen

Name  

/s/ Richard de Rosen

Title  

CEO, President and Chairman

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE A

LICENSED PATENT RIGHTS

 

Country

  

Patent No.

  

Filing Date

  

Issue Date

***    ***    ***    *** ***    ***    ***    *** ***    ***    ***    *** ***
   ***    ***    *** ***    ***    ***    *** ***    ***    ***    *** ***   
***    ***    *** ***    ***    ***    *** ***    ***    ***    *** ***    ***
   ***    *** ***    ***    ***    *** ***    ***    ***    *** ***    ***   
***    *** ***    ***    ***    ***

 

* Issued from a ***

 

- 18 -



--------------------------------------------------------------------------------

SCHEDULE B

MATERIALS

A sample of each NTCD ***, which will specifically include types ***. All types
will be provided in duplicate, one specimen in *** and the second ***.

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE C

EMPLOYMENT (1990 to 2006)

 

1980-1992   Chief, Infectious Disease Section, VA Medical Center, Minneapolis,
MN. 1992-2003   Chief, Medical Service, Lakeside Division, VA Chicago HCS,
Chicago, IL. 1992-2003   Professor and Associate Chairman, Department of
Medicine, Northwestern University Medical School, Chicago, Illinois. 1999-2000  
Editor, icanPrevent and icanMD, ican, INC., Eden Prairie, Minnesota (Sabbatical)
2003-Present   Associate Chief of Staff Research & Development, Hines VA
Hospital, Hines, IL. 2003-present   Professor, Department of Medicine, Loyola
University Chicago Stritch School of Medicine, Maywood, IL

 

- 20 -